 296DECISIONSOF NATIONALLABOR RELATIONS BOARDGeneral Truck Drivers,Chauffeurs and Helpers LocalNo. 692,International Brotherhood of Teamsters,Chauffeurs,,WarehousemenandHelpersofAmerica and Chamber-Mix Concrete,Inc. andAutomotiveMarine Production Finishers Equip-ment Maintenance and Public Service Local No.1798.Case 21-CD-385June 6, 1975DECISION AND DETERMINATION OFDISPUTEpast 12-month period, the Employer purchasedgoods valued in excess of $50,000 from supplierslocated within the State of California, which suppli-ers, in turn, purchased and received said goodsdirectly from suppliers located outside the State ofCalifornia. The parties also stipulated that Chamber-Mix Concrete, Inc., is an employer within themeaning of Section 2(2) of the Act. 'We find that the Employer is engaged in commercewithin the meaning of Section 2(6) and (7) of the Actand that it will effectuate the policies of the Act toassert jurisdiction herein.BY CHAIRMAN MURPHY ANDMEMBERSJENKINS AND KENNEDYThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by Chamber-Mix Concrete, Inc.,herein called Employer, alleging that General TruckDrivers,Chauffeurs and Helpers Local No. 692,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, hereincalled Teamsters, had violated Section 8(b)(4)(D) oftheAct. The charge alleges, in substance, that theTeamsters by picketing a jobsite and plant of theEmployer violated the Act since the purpose of theaction was to force the Employer to assign certainwork to its members rather than to members ofAutomotive Marine Production Finishers EquipmentMaintenance and Public Service Local No. 1798,herein called Painters.Pursuant to notice, a hearing was held in LosAngeles, California, before Hearing Officer MichaelA. DeGrace on October 29, November 25 and 26,and December 12, 13, and 18, 1974. All parties wereafforded full opportunity to be heard, to examineand cross-examine witnesses, and to adduce evidencebearing on the issues. Thereafter, all parties filedbriefswhich have been duly considered by theBoard.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board makesthe following findings:1.THE BUSINESS OF THE EMPLOYERThe parties 'stipulated that the Employer, a Califor-nia corporation, is engaged in the manufacture andsale of ready-mix concrete and in the operation of aslurry seal yard in Stanton, California. During the218 NLRB No. 53H. LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Teamstersand Painters are labor organizations within themeaning of Section 2(5) of the Act.III.THE DISPUTEA.Background and Facts of the DisputeThe supervisor of the Employer's slurry sealoperation,Roy Allen, testified that on August 30,1974, he was present at the Employer's jobsite inCarson, California, in response to a visit on theprevious day from certain Teamsters business agents.The agents threatened to picket the jobsite becausenone of the employees were members of theTeamsters. Earlier that same morning, a Teamsterspicket line brought work to a halt on the site becausethe Employer's ready-mix truckdrivers, themselvesTeamsters members, refused to cross the picket line.During the course of the picketing, Allen spoke withvarious Teamsters business agents, including CurtWilliamson of Teamsters Local No. 692. AccordingtoAllen,Williamson stated that he wanted Team-stersmembers on the trucks (applicator and flatbed)whileanotherTeamsters representativewantedmembers in the mixerman and serviceman classifica-tions. Picketing continued at the Carson jobsite forseveral days. Commencing on or about September16, 1974, the Teamsters set up another picket line atthe Employer's ready-mix concrete plant in Stanton,California. The picketing continued until halted byan injunction in October 1974.B.TheWork in DisputeInitially the work in dispute involved driving theEmployer's slurry seal trucks in southern California.However, in the early stages of the hearing, it becameapparent that the disputed work also included mostof the remaining classifications in a slurry seal crew:serviceman,mixerman, shuttleman, and squeegee-man (finishers). Accordingly, the Hearing Officer GENERAL TRUCK DRIVERS LOCAL 692297expanded the scope of the dispute to include thesejob classifications.The slurry seal operation involves application of athin coat of material to a road surface for purposes ofprotection and beautification. The various compo-nents,which, when mixed together, form the slurryseal arestored in several compartments in the rear ofthe applicator truck. As the applicator truck is drivendown a road, the components are mixed together andsprayed out onto the road surface. Manual applica-tion of the slurry seal becomes necessary wheneverareas inaccessibleto the applicator truck are encoun-tered, Finishers or squeegeemen with the aid of othermembers of the slurry seal crew then apply the slurryseal by hand through the use ofsqueegees,brushes,and brooms. The employees involved in the slurryseal operation therefore include: (1) an applicatordriver whose main function is to drive the truck in astraight line at a constant speed; (2) a mixerman whomixes the slurry seal components and who sees thatthe seal isevenly distributed in the slurry box and isproperly applied to the road surface; (3) squeegee-men (finishers) who manually spread out the slurrysealwhereit is impractical to use the applicatortruck,who set out traffic barricades, and who drivethe flatbed truck carrying .the necessary equipment toand from the jobsite (the flatbed truck is in useapproximately 1-1/2 hours per day); (4) shuttlemenwho drive the applicator' truck to and from thesupply area making certain that each truck containsthe necessary 'proportion of materials; and (5) aserviceman who servicesand repairs all equipmentused in theslurry seal process. Also, when needed,servicemen act asshuttlemen and occasionally asfinishers.C.Contentions of the PartiesThe Employer and Painters contend that the workin dispute requires a well-coordinated crew and thatsuch crews have been and continue to be manned bymembers of the Painters. Contrary to the contentionsof the Teamsters, the Employer and Painters claimthat the slurry seal operation entails more thandriving a truck in a`eontinuous straight line. Rather,experience and timing is necessary for a team ofworkers to reach maximum efficiency. The ability ofallcrew members to perform several jobs in theslum seal operation provides an employer withflexibility necessary to maintain an efficient organi-zation.-The Teamsters contends that: (1) no jurisdictionaldispute exists, and (2) if the Board determines that ajurisdictional dispute does exist, then members of theTeamsters should be awarded the work. In support, ofits initial contention,the Teamsters argues that ashort-form construction agreement signed in Febru-ary 1970, adopting the Master Construction LaborAgreement, contractually compels the Employer toassign the driving of the slurry seal truck to itsmembers. Hence, the resulting pickets were merelyan attempt to enforce a valid contract. Assuming thata jurisdictional dispute does exist, the Teamsterscontends that its members historically have spreadslurry- seal for the Employer and other companies. Itfurther - contends that experienced constructiontruckdrivers can successfully maneuver a slurry sealtrack, and perform other functions in the overallslurry seal operation.D.Applicability of the StatuteBefore the Board may proceed with a determina-tion of dispute pursuant to Section 10(k) of,the Act, itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated, andthat there is no agreed-upon method for voluntaryadjustment of the dispute. As it appears that theTeamsters picketed the Employer to force thereassignment of work from employees represented bythe Painters to employees represented by the Team-sters,we find that there is reasonable cause to believethat a violation of the Act occurred. Also, it does notappear that there is any agreed-upon method for thesettlement of the dispute. Accordingly, since therecord shows that there is an existing dispute and noagreement for voluntary adjustment within themeaning of Section 10(k) of the Act, the Board is notprecluded from making a determination in thisproceeding.E.Merits of the DisputeSection 10(k) of the Act requires that the Boardmake an affirmative award of the disputed work afterhaving given due consideration to various relevantfactors involved. The following factors are relevantinmaking a determination of the dispute before us:1.Efficiency and economyIt appears that the efficiency and economy of theslurry seal operation depends upon the experienceand skill of each member of the work crew. Theabilityof each crew member to act and reactsmoothly with his fellow employees is critical to thecompletion of an assignment. The ability of eachcrewmember to interchange job- functions inresponse to illness or absence is a necessary ingredi-ent to a successful operation. Each worker whoknows how slurry seal should be mixed and spreadand how temperatures will affect the types of slurryseal enhances the efficiency of the entire crew. When 298DECISIONSOF NATIONALLABOR RELATIONS BOARDneeded, the applicator driver should be able toparticipate in the hand finishing of certain roadsurfaces.Without this interchangeability, it is fore-seeable that a single absentee could hamper theeffectiveness of the entire crew. The Painters contractof October 1, 1973, provides that the same crew canbe maintained when working within the territorialjurisdiction of other Painters locals. In contrast, theTeamstersMaster Construction Labor Agreementrequires that unless certain restrictive conditions i aremet any construction job must draw its employeesfrom the Teamsters local having territorial jurisdic-tion over the jobsite. A slurry seal contractor's abilityto fulfill a contract is hindered when confronted withthe prospect of dealing with different crews for everyjob and with workers potentially unfamiliar with theslurry seal process. The ability of an employer in thisindustry to maintain a work force comprised ofexperienced personnel is a necessary prerequisite foreconomic survival. For reasons of economy andefficiency, it would appear that employees represent-ed by the Painters have a more meritorious claim tothe work in dispute.2.Employer and industry practiceGerson Ribnick, executive director of the Parkingand Highway Improvement Contractors Association,Inc., testified that all of the companies he bargainsfor who handle slurry seal utilize painters in theirslurry seal operations. The Employer defined therelevant "industry" as being those contractors whosework was able to meet State of California specifica-tions.As so defined, the, Employer was able to nameone other contractor who also used painters for thework in question. Teamsters contends that the"industry" includes any company with the ability toapply slurry seal. According to Teamsters witnesses,such operations are manned by Teamsters members.The Employer admitted that up until 1970 it hadused teamsters as drivers of transit mix trucks whichwere then being used in the slurry seal division.However, since that time, transit mix trucks havebeen phased out (since they are unable to accommo-date the quick setting oil now in use) and theapplicator trucks (requiring greater skill) have beenintroduced. Since this changeover, the Employer hasemployed painters for the slurry seal operationalmost exclusively (the only exception being senioremployees who would lose union benefits if requiredto change their union affiliation). The Employerstates that even when teamsters were employed forslurrysealwork they were limited to the driverclassification.Laborers and operating engineershandled the remaining work.While the industrypractice is somewhat mixed,the Employer's recentpast practice since the change in method of applica-tion, clearly favors an award to employees represent-ed by the Painters.3.Collective-bargaining agreementsThe Teamsters introduced a short-form agreementeffective February 24, 1970, which incorporated theMasterConstructionLabor Agreement betweenSouthern California General Contractors (of whichtheEmployer is a member) and Teamsters JointCouncil No. 42 (of which Teamsters Local 692 is amember). Included within that agreement is a jobclassification for a slurry seal truckdriver. It is uponthis provision that the Teamsters based its claim forthe driver's position. The Employer presented twocontracts with the Painters, having effective dates ofOctober 1, 1970, and October 1, 1974. Both contractscontain job classifications effectively covering allmembers of the slurry seal crew. The Employerclaims that the Teamsters short-form contract wasmeant to cover a single employee, Dave Gaye. TheEmployer further argues that since the Teamsters hasnever signed the February 24, 1970, agreement, itnever became effective. A review of the complexcontractual crossfire leads us to the conclusion thatthe collective-bargaining agreements favor an awardto employees represented by neither the Painters northe Teamsters.4.SkillsThe Employer testified that a 6-month trainingperiod is necessary for applicator-drivers and mixer-men to become proficient at their jobs. Finishers,shuttlemen, and servicemen, while requiring a shorterlearning period, still require training. The Teamstersclaims that minimum training is required for slurryseal work.The slurry seal operation requires strict adherenceto procedure. Proper mixture must be maintainedand applied constantly and evenly. The applicatortruck must be handled properly since deviation fromthe preset course can result in lost time and money.The skill involved in hand-finishing work, tradition-ally done by members of the Painters, involves theskilleduseof brushes, brooms, and squeegees.Considering the necessary abilities, ,we find that theISec. 204.7 of the Teamsters Master Labor Construction Agreementdays or more, the contractor must notify the appropriate Teamsters local ofprovides that if a contractor crosses the jurisdictional boundaries of onethe names and addresses of all Teamsters employees.Failure to,comply withTeamsters local Into the jurisdiction of another Teamsters local he is onlythis provision subjects the contractor to having all his Teamsters employeespermitted to take with him those Teamsters employees who have beenreplaced by members of the Teamsters local having territorial jurisdictionemployed by him for the previous 10 days. Also, onjobs of a duration of 4over thejobsite. (204.7.1). GENERAL TRUCK DRIVERS LOCAL 692299factor of relative skills favors the assignment toemployees represented by Painters.ConclusionUpon the entire record in this proceeding, andafter a full consideration of all the relevant factors, inparticular efficiency and economy, relative skills, andemployer practice, we conclude that the employeesof the Employer who are represented by the Paintersare entitled to the work in question and we shalldetermine the dispute in their favor. Our presentdetermination, awarding the work to the employeeswho are represented by the Painters, but not to thatUnion or its members, is limited to the particularcontroversy which gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and entire record in this proceed-ing, the National Labor Relations Board herebymakes the following Determination of Dispute:1.The employees of Chamber-Mix Concrete,Inc., who are represented by the Automotive MarineProduction Finishers Equipment Maintenance andPublic Service Local No. 1798 and who are engagedin slurry seal work on the jobsite here involved at thecity of Carson, California, are entitled to the work ofapplicator-driver,mixerman, squeegeemen (finish-ers), shuttlemen, and servicemen.2.General Truck Drivers, Chauffeurs and Help-ersLocalNo. 692, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, is not entitled, by means proscribed bySection 8(b)(4)(D) to force or require Chamber-MixConcrete, Inc., to assign such work exclusively toindividuals represented by the aforesaid labor organ-ization.3.Within 10 days from the date of this DecisionandDetermination of Dispute,GeneralTruckDrivers,Chauffeurs and Helpers Local No. 692,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, shall notifytheRegionalDirector for Region 21, in writing,whether or not it will refrain from forcing Chamber-Mix Concrete, Inc., by means proscribed in Section8(b)(4)(D), to assign the work in dispute to employ-ees represented by it rather than to employeesrepresentedbyAutomotiveMarine ProductionFinishers Equipment Maintenance and Public Serv-ice Local No. 1798.